Citation Nr: 0306399	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
thigh scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which granted service connection 
and a noncompensable (0 percent) rating for a right thigh 
scar.  In January 2000, the RO granted an increased rating, 
to 10 percent, for a right thigh scar.  The veteran continues 
to appeal for a higher rating.  In February 2001, the Board 
remanded the claim to the RO for additional development.


FINDING OF FACT

The veteran's service-connected right thigh scar, from an old 
incision of an abscess in the right inguinal area, is small, 
tender, and causes no functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
thigh scar have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, and 67 
Fed.Reg. 49590, 49596 (2002)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1942 to December 1945.  His service medical records show that 
in April 1944 he had a right thigh abscess in the area of the 
right femoral ring; the abscess was initially conservatively 
treated, and then it was incised and drained.

In April 1999, the veteran filed his claim for service 
connection for a right thigh abscess.

In June 1999, the veteran was given a VA joints examination.  
The history of the right thigh abscess in service was noted.  
He reported that he had a residual scar in the right inguinal 
region which was slightly tender to deep pressure.  On 
physical examination, he had a scar on the right lower 
abdominal quadrant near the right inguinal region which was 
slightly tender to deep pressure.  Tenderness was subjective.  
He was diagnosed with a scar from post-incision and drainage 
of an abscess of the right inguinal region.  It was noted 
that the scar was the only residual from the right inguinal 
region abscess.

In June 1999, the RO granted service connection and a 
noncompensable rating for a right thigh scar, effective with 
the April 1999 claim.  In January 2000, the RO granted a 
higher 10 percent rating for the condition, effective with 
the April 1999 claim.

In May 2001, the veteran was given a VA scars examination.  
He reported that he had no specific symptoms in the right 
inguinal scar area, but complained of fairly severe right hip 
pain.  On physical examination, he walked with a slight 
right-sided limp and did not use any assistive devices.  
There was a 13 cm surgical incision in his right inguinal 
area which was from a previous hernia repair, and a 3 cm 
linear scar which the veteran believed to be the site of his 
incision and drainage.  This scar was not adhered.  It was 
tender with palpation.  The texture was smooth, and there was 
no ulceration or breakdown of the skin.  The scar was flat, 
with no underlying tissue loss.  There was no inflammation, 
edema, or keloid formation.  The scar's color was slightly 
lighter when compared to normal areas of skin.  It was not 
disfiguring and was not due to a burn.  The veteran reported 
right hip pain, but did not report any functional limitation 
caused by the scar.  His range of motion was 34 degrees of 
extension and flexion with his knee straight, and 58 degrees 
with his knee flexed.  Abduction was 40 degrees, and 
adduction was 15 degrees.  He had internal rotation of 32 
degrees, and external rotation of 8 degrees.  He had severe 
right hip pain with range of motion.  There was no bone or 
joint deformity, and no swelling or effusion was noted.  X-
rays of the right hip were normal with intact bones and no 
indication of joint disease.  Neurological studies found an 
essentially unremarkable right lower extremity nerve 
conduction study and limited electromyography.  There was no 
evidence of neuropathy.  No pertinent diagnosis was made.  

Numerous other medical records in recent years, dated to 
2003, concern other ailments and do not show any impairment 
from the right thigh scar.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a rating 
higher than 10 percent for a right thigh scar.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected right thigh scar is from 
incision and drainage of an abscess in service, and the scar 
is currently rated 10 percent.  

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
The is true under old rating criteria for scars (38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002)), as well as recently 
revised rating criteria for scars (67 Fed.Reg. 49,590, 
49,596, effective August 30, 2002, including Diagnostic Code 
7804).  The new rating criteria for scars permit a higher 
rating of 20 percent only where it is shown that there is a 
scar which is located in an area other than the head, face, 
or neck which is deep or which causes limited motion, and 
which covers an area or areas which exceeds 12 square inches 
(77 square centimeters).  See new Diagnostic Code 7801.  
Scars may also be evaluated for limitation of functioning of 
the part affected.  See old and new Diagnostic Code 7805. 

The veteran's complaints of a tender and painful right thigh 
scar have been noted on recent examinations.  However, this 
only supports a 10 percent rating under Code 7804.  The scar 
is not of the required size to qualify for a higher 20 
percent rating under new Code 7801.  The recent medical 
evidence also does not attribute any functional impairment to 
the scar which would warrant a compensable rating under other 
diagnostic codes.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in April 1999.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's right thigh scar warranted a rating greater than 10 
percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a right thigh scar.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).








ORDER

A higher rating for a right thigh scar is denied.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

